     Case 1:17-cv-00642 Document 58 Filed 12/17/18 Page 1 of 2 PageID #: 648




                                                        FILED: December 17, 2018


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               ___________________

                                    No. 17-2429
                                  (1:17-cv-00642)
                               ___________________

ELIZABETH DEAL; JESSICA ROE

              Plaintiffs - Appellants

 and

FREEDOM FROM RELIGION FOUNDATION, INC.; JANE DOE; JAMIE DOE

              Plaintiffs

v.

MERCER COUNTY BOARD OF EDUCATION; MERCER COUNTY
SCHOOLS; DEBORAH S. AKERS, in her individual capacity; REBECCA
PEERY, in her individual capacity

              Defendants – Appellees

                               ___________________

                                    ORDER
                               ___________________

       The Court grants Appellee Rebecca Peery’s motion to be dismissed as a party

to this appeal and remands Peery’s Fed. R. Civ. P. 4(m) motion to the district court
   Case 1:17-cv-00642 Document 58 Filed 12/17/18 Page 2 of 2 PageID #: 649


for consideration in the first instance.

      Entered at the direction of the panel: Judge Motz, Judge Duncan, and Judge

Quattlebaum.

                                           For the Court

                                           /s/ Patricia S. Connor, Clerk
